DETAILED ACTION
1.	This is a first action on the merits of application 16710690.

2.	Claim 18 is canceled, claims 1-17, 19-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-17, 19-21 is/are rejected under 35 U.S.C. 102a as being anticipated by Roos WO 2012080241.
4.	As per method claims 1-7, 13-15 Roos discloses the method steps in summation of a computer-implemented method for controlling a marine vessel, comprising: obtaining  motion data related to the marine vessel; obtaining an operation state related to one or more apparatuses exerting force from the marine vessel to ambient water; detecting a disturbance  in one or more degrees of freedom affecting the marine vessel based on the motion data; and determining  control data for the one or more apparatuses exerting force to attenuate the detected disturbance and the dependent limitations in the claims above. See pages 9-13 line 10; and figs. 1-7.
5.	As per claims 16, Roos discloses a controller (302) for one or more apparatuses (308) exerting force from a marine vessel  to ambient water, the controller comprising one or more processors 306, and one or more memories (claim17) including computer program code (claim 17),  which, when loaded into the one or more processors  and executed by the one or more processors, causes the controller to perform obtaining motion data related to the marine vessel; obtaining an operation state related to one or more apparatuses exerting force from the marine vessel to ambient water; detecting a disturbance in one or more degrees of freedom affecting the marine vessel based on the motion data; and determininq 
6.	As per claims 17, Roos discloses a non-transitory computer-readable medium (pg. 31 lines 25-40) comprising the computer program code (see claim 17) for a controller (302) of claim 16, which, when loaded into the controller  and executed by the controller, causes the controller to perform obtaininq motion data related to the marine vessel; obtaininq an operation state related to one or more apparatuses exertinq force from the marine vessel to ambient water; detectinq a disturbance in one or more deqrees of freedom affectinq the marine vessel based on the motion data; and determininq control data for the one or more apparatuses exertinq force to attenuate the detected disturbance. See pgs. 9-13; figs. See figs 1-7.
7.	As per method claims 8-12, 19-21 Roos discloses, obtaining a loading state related to one or more electric power sources (314) powering the one or more apparatuses exerting force; and the determining of the control data comprises optimizing use of electric power by the one or more apparatuses exerting force to minimize an electric load fluctuation for the one or more electric power sources in view of the loading state; and wherein the loading state  comprises one or more of the following: a use of one or more electric generators as the one or more electric power sources, a use of one or more electric storages as the one or more electric power sources ; and  wherein the control data  controls one or more of the following: a use of one or more electric generators as the one or more electric power sources, a use of one or more electric storages as the one or more electric power sources , an avoidance of a frequency interference and/or a voltage interference in the use of the one or more electric power sources; and wherein the control data is determined in view of maintaining a constant load for one or more electric generators as 
See pgs. 9-13; figs. See figs 1-7 and claims 1-15
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617